Notice of Not Fully Responsive Election
The reply filed on 10-19-2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the election did not identify the claims readable on the elected species. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can generally be reached on 7:30 am-4 pm Monday-Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s   Supervisor, Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645